Matter of Mia Veronica B. (Brandy Veronica R.) (2016 NY Slip Op 08110)





Matter of Mia Veronica B. (Brandy Veronica R.)


2016 NY Slip Op 08110


Decided on December 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2016

Tom, J.P., Acosta, Andrias, Moskowitz, Kahn, JJ.


2359

[*1]In re Mia Veronica B., and Another, Dependent Children Under Eighteen Years of Age, etc., Brandy Veronica R., Respondent-Appellant, Catholic Guardian Society and Home Bureau, etc., Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Joseph T. Gatti, New York, for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the children.

Order of fact-finding and disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about October 27, 2014, which, to the extent appealed from as limited by the briefs, upon a finding of permanent neglect by the respondent mother, terminated her parental rights to the subject children and committed custody and guardianship of the children to petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the Family Court's finding that respondent mother, despite the petitioner agency's diligent efforts in referring her for mental health counseling, parenting skills programs, drug treatment programs and random drug screens, domestic violence programs, and anger management, failed to cooperate and thus, permanently neglected the children by failing to plan for their return. The mother continually refused to engage in services, and maintained that she would not comply with referred services absent court order (see e.g. Matter of Darryl Clayton T. [Adele L.], 95 AD3d 562, 562-563 [1st Dept 2012]; Matter of Marah B. [Lee D.], 95 AD3d 604, 605 [1st Dept 2012], lv denied 19 NY3d 810 [2012]; Matter of Tanisha Shabazz A. [Latisha G.], 91 AD3d 482, 483 [1st Dept 2012]).
The finding that termination of respondent's parental rights was in the subject children's best interests was supported by a preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 143-144 [1984]; Matter of Anthony P. [Shanae P.], 84 AD3d 510, 511 [1st Dept 2011]; Matter of Racquel Olivia M., 37 AD3d 279, 280 [1st Dept 2007], lv denied 8 NY3d 812 [2007]).
Moreover, in light of the mother's failure to address the circumstances that resulted in the [*2]children's placement in foster care, termination of her parental rights rather than a suspended judgment is warranted (see Matter of Charles Jahmel M. [Charles E.M.], 124 AD3d 496, 497 [1st Dept 2015], lv denied 25 NY3d 905 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2016
CLERK